Atkinson, Presiding Justice.
"The granting and continuing of injunctions shall always rest in the sound discretion of the judge, according to the circumstances of each case. The power shall be prudently and cautiously exercised, and except in clear and urgent cases should not be resorted to.” Code, § 55-108. On the conflicting evidence in the instant case, there was no abuse of discretion in refusing a temporary injunction; and this is true without reference to the general rule stated in the Code, § 55-106, as to right of creditors without lien, or any exception thereto. Judgment affirmed.

All the Justices concur.

E. J. Lawrence, for plaintiff.
Memory ■& Memory, for defendant.